Citation Nr: 0706579	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  05-14 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1963 to June 
1960.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is currently assigned a 60 percent disability 
evaluation for his residuals of tendon surgery of the left 
hand with scars; a 20 percent disability evaluation for 
varicose veins of the left lower extremity status post vein 
stripping; a 10 percent disability evaluation for residuals 
of blood vessel surgery of the right forearm; a 10 percent 
disability evaluation for fracture residuals of the proximal 
left tibia to include posttraumatic arthritis; a 10 percent 
disability evaluation for tender surgical scarring on the 
posterior aspect of the left knee in the area of the 
popliteal fossa; and, a noncompensable evaluation for a scar 
of the left lower leg near the mid-thigh area.

3.  The veteran's service-connected disabilities have not 
been shown to render him unemployable.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.19 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The Board acknowledges that the RO did not provide the 
veteran with notice in connection with his claim for 
entitlement to TDIU prior to the initial rating decision in 
July 2002.  Nevertheless, the RO did later send the veteran 
letters in October 2002, December 2003, July 2005, and May 
2006 in connection with that claim, which met the 
notification requirements.  The Board finds that any defect 
with respect to the timing of the notice requirement was 
harmless error.

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the case, notice was provided by the AOJ 
prior to the most recent transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
veteran's claim for entitlement to TDIU was readjudicated in 
a statement of the case (SOC) and supplemental statements of 
the case (SSOC).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, and he has taken full 
advantage of these opportunities, submitting evidence and 
argument in support of his claim.  Viewed in such context, 
the furnishing of notice after the decision that led to this 
appeal did not compromise the essential fairness of the 
adjudication. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Conway v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 
2004).  The veteran has had a "meaningful opportunity to 
participate effectively," Dingess/Hartman, and the Board 
finds that the present adjudication of the appeal will not 
result in any prejudice to the veteran.  Therefore, with 
respect to the timing requirement for the notice, the Board 
concludes that to decide this appeal would not be prejudicial 
to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The Board acknowledges that 
the notice letters did not specifically inform the veteran 
about the information and evidence that is necessary to 
substantiate his claim for TDIU.  Nevertheless, the Board 
notes that the April 2005 statement of the case (SOC) and the 
September 2005 and December 2005 supplemental statements of 
the case (SSOC) notified the veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claim.  In 
fact, those documents specifically provided the pertinent 
regulations, which indicate what the evidence must show to 
establish entitlement to TDIU.

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the October 2002, December 2003, 
and July 2005 letters indicated that reasonable efforts would 
be made to help him obtain evidence necessary to support his 
claim and that VA was requesting all records held by Federal 
agencies, including service medical records, military 
records, and VA medical records.  The veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
December 2003 and July 2005 letters notified the veteran that 
he must provide enough information about his records so that 
they could be requested from the agency or person that has 
them.  The October 2002 and December 2003 letters also 
requested that he complete and return the enclosed VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the July 2005 letter informed the 
veteran that it was still his responsibility to ensure that 
VA received all requested records that are not in the 
possession of a Federal department or agency.

Although the notice letters that were provided to the veteran 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the appellant in 
the rating decision, SOC, and SSOCs of the reasons for the 
denial of his claim and, in so doing, informed him of the 
evidence that was needed to substantiate that claim.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four notice requirements ice has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all requirements is harmless 
error.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that a letter was sent to the veteran in May 2006 informing 
him that the United States Court of Appeals for Veterans 
Claims (Court) had issued a decision in the case of 
Dingess/Hartman v. Nicholson.  It was noted that the decision 
had created additional notice requirements and that the 
letter was being sent to him to comply with that decision.  
In particular, the veteran was informed that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there were changes in his condition.  The May 2006 letter 
also explained how disability ratings and effective dates 
were determined.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with his claim.  He was also afforded VA examinations in 
November 2002 and October 2005 in connection with his claim 
for TDIU.  VA has further assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC and SSOCs, which informed them of 
the laws and regulations relevant to the veteran's claims.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.


Law and Analysis

Applicable law provides that a total disability rating based 
on individual unemployability due to a service-connected 
disability may be assigned, where the schedular rating is 
less than total, when the veteran is unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disabilities.  38 C.F.R. 3.340, 3.341, 
4.16.  Consideration may be given to a veteran's level of 
education, special training, and previous work experience, 
but not to his or her age or the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, and there is one 
disability ratable at 60 percent or more, or if there is more 
than one service-connected disability, at least one 
disability ratable at 40 percent or more and there is a 
combined disability rating of 70 percent.  See 38 C.F.R. § 
4.16(a).

However, even when the percentage requirements are not met, 
entitlement to a total rating, on an extraschedular basis, 
may nonetheless be granted, in exceptional cases, when the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) (2006).

The central inquiry is "whether the veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to the veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment caused by nonservice- 
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2004); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet App. at 363.

In this case, the veteran is currently assigned a 60 percent 
disability evaluation for his residuals of tendon surgery of 
the left hand with scars; a 20 percent disability evaluation 
for varicose veins of the left lower extremity status post 
vein stripping; a 10 percent disability evaluation for 
residuals of blood vessel surgery of the right forearm; a 10 
percent disability evaluation for fracture residuals of the 
proximal left tibia to include posttraumatic arthritis; a 10 
percent disability evaluation for tender surgical scarring on 
the posterior aspect of the left knee in the area of the 
popliteal fossa; and, a noncompensable evaluation for a scar 
of the left lower leg near the mid-thigh area .  Thus, the 
veteran has one disability ratable at more than 40 percent 
with a combined disability rating of 80 percent.  As such, he 
does meet the schedular percentage criteria for TDIU under 38 
C.F.R. § 4.16(a).

However, the evidence of record does not show that the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
The November 2002 VA examiner opined that the veteran's 
service-connected disabilities do not make him unemployable.  
The examiner did observe that the veteran had limitation in 
his employment due to residuals of his left hand injury, but 
stated that the injury did not make him unemployable as 
evidenced by his many years of employment with that 
disability.  It was also noted that the veteran's shoulder 
condition had added to his difficulty with work, but he is 
not service-connected for that disability.  In addition, the 
October 2005 VA examiner commented that the veteran would be 
unable to perform a job requiring fine motor movement of his 
left hand or one that would demand his left knee, but 
nevertheless stated that the veteran was otherwise 
employable.  Moreover, the Board notes that the veteran is 
currently employed, as the evidence of record indicates that 
he works as a care provider Monday through Friday from 
midnight to 8 AM.  Therefore, the Board finds that there is 
no objective medical evidence of record showing that the 
veteran's service-connected disabilities alone would render 
him unemployable. 

Thus, the Board concludes that while the veteran undoubtedly 
has industrial impairment as a result of his service-
connected disabilities, as evidenced by his combined 80 
percent disability evaluation, the evidence does not show 
that these service-connected disorders preclude gainful 
employment.  The Board would note that "[t]he percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations."  38 C.F.R. § 4.1 (2006).  Based on a review of 
the evidence of record, the Board is of the opinion that the 
disability evaluations assigned to the veteran's disorders 
under the VA Schedule for Rating Disabilities accurately 
reflect the veteran's overall impairment to his earning 
capacity due to his service-connected disabilities.  
Therefore, a total rating for compensation based on 
individual unemployability due to service-connected 
disabilities is not warranted.


ORDER

A total disability evaluation based upon individual 
unemployability due to service-connected disabilities is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


